Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it is unclear if “expose at least a first frame of oleophilic film” is the same as “expose a first frame of oleophilic film” as claimed in claim 1.
Regarding claims 3-4, they are dependent on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, and 11-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Hanby (US 9802183 B2) (hereinafter Hanby)
Regarding Claim 1, Hanby teaches
An apparatus (Fig 1, Col 3, Line 8: A device 100) comprising:
a housing (Fig 1, Col 3, Line 11: Housing 110);
a film advance system integrated with the housing and configured to advance and expose a first frame of oleophilic film (Fig 2, Col 3, Lines 20-22, Col 4, Lines 28-34: A motorized means advances and exposes each packet 243 of catalyst tape 142; Col 2, Last paragraph: The tape is oleophilic; The motorized means corresponds to the film advance system, the catalyst tape corresponds to the oleophilic film, and a packet corresponds to a frame); and
a control system configured to control the film advance system (Col 4, Lines 28-34: The examiner notes that the electronic activation of the motorized means corresponds to the control system that controls the motorized means. That is, the electronic activation corresponds to the control system).
Regarding Claim 5, Hanby teaches
the control system is configured for remote control (Col 5, last paragraph: The control system is configured for remote actuation)
Regarding Claim 10, Hanby teaches
A method comprising:
deploying an apparatus to an environment (Col 2, Lines 16-23: The device can be deployed to the field), wherein the apparatus comprises:
a housing (Fig 1, Col 3, Line 11: Housing 110);
a film advance system integrated with the housing and configured to advance and expose a first frame of oleophilic film (Fig 2, Col 3, Lines 20-22, Col 4, Lines 28-34: A motorized means advances and exposes each packet 243 of catalyst tape 142; Col 2, Last paragraph: The tape is oleophilic; The motorized means corresponds to the film advance system, the catalyst tape corresponds to the oleophilic film, and a packet corresponds to a frame); and
a control system configured to control the film advance system (Col 4, Lines 28-34: The examiner notes that the electronic activation of the motorized means corresponds to the control system that controls the motorized means. That is, the electronic activation corresponds to the control system); and
exposing at least the first frame to the environment (Claim 6: At least one of the catalyst packets are exposed to the geological fluids from the downhole)
Regarding Claim 11, Hanby teaches the limitations of claim 10
Hanby further teaches
exposing one or more additional frames of the oleophilic film to the environment (Figs 2 and 3: One or more additional packets 243 of the catalyst tape 142 is exposed to the environment; The examiner notes that geological fluids enter into the solvent reservoir 132 which is where exposure occurs).
Regarding Claim 12, Hanby teaches the limitations of claim 10
Hanby further teaches
wherein the environment is one or both of a water column and interstitial water in sediment (Col 4, Lines 46-47: On-site analysis of soil fluids; The soil corresponds to the sediment and the fluid would contain the interstitial water in the sediment)
Regarding Claim 13, Hanby teaches the limitations of claim 10
Hanby further teaches
deploying the apparatus into the environment using a deployment platform (Col 2, Lines 18-19: The device may be transported downhole as part of a wireline tool)
Regarding Claim 14, Hanby teaches the limitations of claim 10.
Hanby further teaches
wherein exposing the first frame to the environment is for a defined period of time (Col 4, Lines 46-67: The reaction of the sample with the packet happens for a controlled time; The examiner notes that the fluid, such as geological fluids, that reacts with the packet comes from the environment)
Regarding Claim 15, Hanby teaches the limitations of claim 10
Hanby further teaches
analyzing the exposed first frame to determine the presence or absence of hydrocarbons present in the environment (Col 5, Lines 13-16: The device can be used for assessing petroleum contamination; Fig 3: The examiner notes that after the packets are exposed, they would then be analyzed for petroleum contamination. That is, they would be analyzed for the presence or absence of hydrocarbons).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 4, and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanby in view of Schanzer et al (US 20170299502 A1) (hereinafter Schanzer).
As best understood regarding Claim 2, Hanby teaches the limitations of claim 1.
Hanby further teaches
a shutter opening configured to expose at least a first frame of oleophilic film (Fig 3, Col 3, Lines 47-49: An opening for the solvent valve 234 is configured to expose at least a first frame of the catalyst tape 142); and
a shutter blade configured to move the shutter opening between (i) an open position to expose both the shutter opening and the first frame, and (ii) a closed position to cover the shutter opening (Fig 3: The solvent valve 234 is configured to move the shutter opening between open and closed positions);
Hanby fails to teach
a shutter system disposed within the housing:
and furthermore wherein the film advance system is configured to advance the first frame of film into the shutter opening; and wherein the control system is further configured to control the shutter system.
Schanzer, from the same field of endeavor, discloses
a shutter system disposed within the housing (Fig 2: A shutter system corresponding to the shutters 49 and 51 are disposed within the housing 16)
and furthermore wherein the film advance system is configured to advance the first frame of film into the shutter opening (Figs 2, 3A, 4, Par [0051]: The motor 25 and controller 26 which together corresponds to the film advance system is configured to advance a portion of strip 64 into the aperture 47; Fig 4, Par [0041]: The portion of strip 64 corresponds to a frame); and wherein the control system is further configured to control the shutter system (Par [0031]: The controller 26 is configured to control the doors 49 and 51 which correspond to the shutter system)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanby with Schanzer to include a shutter system disposed within the housing: and furthermore wherein the film advance system is configured to advance the first frame of film into the shutter opening; and wherein the control system is further configured to control the shutter system in order to protect the shutters from outside debris or damage, and to advance each frame so that the liquid contamination can be measured
Regarding Claim 3, Hanby in view of Schanzer teaches the limitations of claim 2.
Hanby fails to teach
wherein the film advance system moves the shutter blade between the open and the closed position
Schanzer, from the same field of endeavor, discloses
wherein the film advance system moves the shutter blade between the open and the closed position (Fig 2, Par [0031], Claim 13: The film advance system, by way of the the controller 26, moves the door 47 between the open and closed position)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanby with Schanzer such that wherein the film advance system moves the shutter blade between the open and the closed position in order to isolate each frame from the other frames.
Regarding Claim 4, Hanby in view of Schanzer teaches the limitations of claim 3.
Hanby further teaches
wherein the shutter blade is configured to expose a plurality of frames of the oleophilic film, said plurality comprising the first frame and one or more additional frames of the oleophilic film, and further wherein the film advance system is configured to advance the plurality of frames of the oleophilic film (Fig 3: The solvent valve 234 is configured to expose a plurality of packets 243 of the catalyst tape; Fig 2, Col 3, Lines 20-22, Col 4, Lines 28-34: A motorized means advances the plurality of packets 243 of catalyst tape 142).
Regarding Claim 8, Hanby teaches the limitations of claim 1.
Hanby fails to teach
wherein the film advance system is further configured to advance and isolate the first frame after the first frame is exposed
Schanzer, from the same field of endeavor, discloses
wherein the film advance system is further configured to advance and isolate the first frame after the first frame is exposed (Figs 4 and 7: The film advance system, by way of the controller 26 advances and isolates each portion of strip 64 after the first portion of strip 64 is exposed; The examiner notes that the film advance system advances each portion of strip 64 into the reaction chamber 10 where exposure occurs. Afterwards, the portion of strip 64 is advanced and is isolated from the subsequent portion of strip 64 since that subsequent portion of strip is being exposed. The examiner notes that isolation occurs by way of the closed action of the shutter doors 49 and 51)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanby in view of schanzer such that the film advance system is further configured to advance and isolate the first frame after the first frame is exposed in order to prevent chemical reactions between adjacent frames on the film.
Regarding Claim 9, Hanby in view of Schanzer teaches the limitations of claim 8.
Hanby further teaches
wherein the oleophilic film comprises the first frame and at least a second frame (Figs 1 and 2: The catalyst tape 142 comprises the first frame 243 and at least a second frame 243)
Hanby fails to teach
wherein the film advance system is further configured to advance and expose the second frame after or simultaneously with advancing and isolating the first frame after the first frame is exposed
Schanzer, from the same field of endeavor, discloses
wherein the film advance system is further configured to advance and expose the second frame after or simultaneously with advancing and isolating the first frame after the first frame is exposed (Figs 4 and 7: The film advance system, by way of the controller 26 advances and isolates each portion of strip 64 after the first portion of strip 64 is exposed; The examiner notes that the film advance system advances each portion of strip 64 into the reaction chamber 10 where exposure occurs. Afterwards, the portion of strip 64 is advanced and is isolated from the subsequent portion of strip 64 since that subsequent portion of strip is being exposed. The examiner notes that isolation occurs by way of the closed action of the shutter doors 49 and 51)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanby with Schanzer such that the film advance system is further configured to advance and expose the second frame after or simultaneously with advancing and isolating the first frame after the first frame is exposed in order for each frame to be used in accurately assessing liquid contamination.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanby in view of Schanzer, as applied to claim 1 above, and further in view of Duckworth et al (GB 2246082 A) (hereinafter Duckworth)
Regarding Claim 6, Hanby teaches the limitations of claim 1.
Hanby in view of Schanzer fails to teach
wherein the oleophilic film is selected from the group consisting of polydimethylsiloxane, poly(imino(1,6-dioxo-1,6-hexanediyl)imino-1,6-hexanediyl), polytetrafluoroethylene, and any combination thereof
Duckworth, from the same field of endeavor, discloses
wherein the oleophilic film is selected from the group consisting of polydimethylsiloxane, poly(imino(1,6-dioxo-1,6-hexanediyl)imino-1,6-hexanediyl), polytetrafluoroethylene, and any combination thereof (Page 2, Lines 16-19: The tape preferably comprises polytetrafluoroethylene).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanby in view of Schanzer with Duckworth such that the oleophilic film is selected from the group consisting of polydimethylsiloxane, poly(imino(1,6-dioxo-1,6-hexanediyl)imino-1,6-hexanediyl), polytetrafluoroethylene, and any combination thereof in order to determine hydrocarbon contamination using a relatively inert chemical.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanby in view of Schanzer, as applied to claim 1 above, and further in view of Hussain et al (US 8215164 B1) (hereinafter Hussain)
Regarding Claim 7, Hanby teaches the limitations of claim 1.
Hanby in view of Schanzer fails to teach
a methane sensor in electrical communication with the apparatus.
Hussain, from the same field of endeavor, discloses
a methane sensor in electrical communication with the apparatus (Claim 17: The system further comprises a methane sensor; The examiner notes that the methane sensor must be in electrical communication with the system in order to function)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanby in view of Schanzer with Hussain to include a methane sensor in electrical communication with the apparatus in order to monitor for possible methane leakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/            Examiner, Art Unit 2861                                                                                                                                                                                            
/DAVID Z HUANG/            Primary Examiner, Art Unit 2861